Title: New York Ratifying Convention. Third Speech of June 21 (John McKesson’s Version), [21 June 1788]
From: Hamilton, Alexander,McKesson, John
To: 


[Poughkeepsie, New York, June 21, 1788]
Mr. Hamilton
Under the present Confederation 26 Men may do every thing that

the proposed Governmt. may do—and 18 of these may form a Majority—
Under the new Governmt. the proportionate Streng[t]h in the Legislature is gain[e]d because the Vote per Capite—
—Members will attend as their State Constitutents will require it—As to the Albany Member
The Representation ought to be small because you will more easily obtain men to attend and who will engage to attend—
A Quorum of the House of Commons 40, but every great Question a Numerous Body attends—
Corruption in the House of Com
1st. the Rotton Burroughs—
2d. the Scotch members—
The County Members obliges the Crown to change his men and Measures, and preserved the Liberties of the People—
The [government] Began with Small powers—
The Represent of the People always encrease their Powers
As to his Excy Govr.
The Members from other States must take Information from the State Members—
Is not that the Case in our own State—
New York must take Information from Ulster or Dutchess as to Agriculture or Manufactures—
Information is not encreased in proportion to the encrease of Numbers—
A few Intelligent Men can give all the Information from any State that is necessary—
Internal Taxes cannot be regulated by the General Governmt. unless in Times of War or great Distress—If that must be done your own Laws or Sistem must be by them adopted—
It appears to me the State Governmts. can better watch their General Representatives than their State Representatives—
The People at a Distance in the State must depend on Partial Information
The State Govt. can establish regular methods of Enquiry Act with more System and acquire more certain Informat. of their National Representatives then the People of the State of their Rulers.

Something in this Argumt. proves there should not be any Union If it is improper to entrust them to make war, peace, raise taxes, there cannot be a union—
After a Representation gets to a certain Number it will be sufficient—When the Number is Sufficient for all the Business and a Sufficient Guard agt. Corruption, there the Number should Cease—More would be injurious—and if intended to raise a usurpation more Dangerous—
Manners and Habits of the different States not so great as the Counties in the large States or in Great Britain—
Position
As the Clause no[w] Stands it will operate to establish a large Representation—
